Title: To Thomas Jefferson from Indiana Territory Citizens, 28 December 1802
From: Citizens of Indiana
To: Jefferson, Thomas


          
          The Memorial and Petition of the Citizens of the Indiana Territory, by their Representatives in general Convention assembled, 
          Respectfully sheweth 
          That your memorialists scattered over a remote and extensive Territory, have for a considerable time struggled with all those Difficulties and Dangers incident to a frontier Situation and a sparce population 
          Unrepresented and almost unknown in the national Councils, it was as much impossible that they should lay their Grievances before the Government, as it was for the Government to redress, without knowing the Causes which produced them.—Untill the formation of the Indiana Territory in the year 1800 not a Gleam of hope broke in upon their distressed situation—This measure, however, promised, and indeed produced much Relief to your memorialists—but from the Combination of a variety of Causes, the great object of our hopes, and to which our strongest solicitudes, are directed—self government, seems removed to a period so distant as to cause the most painful Reflections in the Breast of your memorialists.—The obstacles which have retarded the Improvement and population of this Country are detailed in the memorial to the Congress of the United States, a Duplicate of which is herewith transmitted to your Excellency. 
          
          In the Solicitude which you have always discovered, Sir, for the prosperity and happiness of our common Country and of the western parts of it in particular, your memorialists have a certain pledge that their Grievances, as far as they depend upon you will be amply redressed—As coming particularly under this Description, they take the liberty to mention the ascertaining and marking the Indian boundary Lines as a matter of much Importance—This Business, it is understood is progressing in the Neighbourhood of Vincennes, but in the other parts of the Territory, nothing of the kind has been attempted. 
          Accept the Thanks of the People of this Territory Sir, for the Attention with which you have pleased to honour their former Petitions—And their wishes that your life may be long, happy and prosperous. 
          Done in Convention at Vincennes in the Indiana Territory the twenty Eighth Day of December in the Year of our lord one thousand Eight hundred and two and of the Independence of the United States the twenty seventh. 
          By the unanimous order of the Convention,
          
            Willm Henry Harrison. President & Delegate from the County of Knox
          
          
            Teste
            Jno Rice Jones 
               Secy.
          
        